Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/24/2021 with respect to the traversal of Claims 1-19 under 35 USC 112(a) have been fully considered but they are not persuasive. The applicant argues However, the examiner asserts that while the specification discloses “at least one inlet passage”, “at least one mixture passage”, and “at least one flame cover”, one of ordinary skill in the art would not find that the applicant has support for a burner that has exactly one of each part of the burner assembly. Notably, all of the drawings illustrate an embodiment that has a plurality of inlet passages, mixture passages, and flame covers (see Figure 3 of the Drawings as filed). In view of this, the rejection of claims 1-19 under 35 USC 112(a) is upheld and presented below.   
Applicant’s arguments, see "Rejections under 35 USC 103", filed 09/24/2021, with respect to the rejection(s) of claim(s) 1, 3-9, 15, 17, and 19 under 35 USC 103 as unpatentable over Zhongqun et al (CN 207080999 U) in view of Czajka et al (US 20100154776 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haizhong et al (CN 207080999 U) in view of Lotter (US 3627462 A).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a burner assembly having one inlet passage, one 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses the following limitations:
“the inlet portion has at least one inlet passage”
“the base has at least one mixture passage”
“at least one flame cover covering the partition member”
However, the specification and the drawings, most notably paragraphs 0020-0022 of the specification, only disclose a burner apparatus with a plurality of inlets and a plurality of flame covers. Neither the drawings nor the specification provides adequate support for a burner unit with a singular inlet passage, a singular mixture passage, and a singular flame cover. Thus, Claim 1 is not adequately supported by the written description because one of ordinary skill in the art at the time of the claimed invention would not find that the applicant had possession at the time of filing every embodiment that lies in the scope of the claim. For the purposes of this rejection, the examiner interprets the claim limitation as referring to the burner having a plurality of inlet passages, a plurality of mixture passages, and the plurality of flame covers, which is adequately supported by the specification and the drawings. 
Claims 2-19 are rejected by virtue of dependency on Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haizhong et al (CN 207080999 U) in view of Lotter (US 3627462 A).
Regarding Claim 1, Haizhong et al teaches a burner of a gas stove (Figure 1, 1), comprising: 
a burner body (Figure 1, 2) including an inlet portion (Figure 3, 211 formed in gap 2b) and a base (Figure 3, main body of ring 21), wherein the inlet portion has at least one inlet passage for injecting gas and air (Figure 3, 2b), the base has at least one mixture passage for mixing the gas and the air (Figure 3, 212); the at least one mixture passage is annular (Figure 3, shape of mixture passage 212); an end of the at least one mixture passage communicates with the at least one inlet passage (Figure 3), and another end of the at least one mixture passage is a closed end (Figure 3, closed end of 213); 
a partition member mounted on the base and covering the at least one mixture passage (Figure 2, 1); wherein the partition member has a plurality of through holes communicating with the at least one mixture passage (Figure 4, plurality of orifices 13), and the plurality of through holes arranged along a circumferential direction of the at least one mixture passage (Figure 2, overlying relationships of through holes in 11 with passages 21); and 
at least one flame cover covering the partition member (Figure 2, 4), wherein at least one chamber is formed between the at least one flame cover and the partition member (Figure 2); the at least one flame cover has a plurality of flame holes arranged in a ring shape (Figure 1, 41) and communicating with the at least one chamber (Figure 2, fluid communication of flame holes 41 with chamber 11); the at least one chamber communicates with the at least one mixture passage through the plurality of through holes of the partition member (Figure 2); 
wherein the inlet portion is disposed at a side surface of the base and does not protrude out of a bottom of the base (Figure 1, disposition of inlet 2b on the side surface of 2), so that the gas and air flow into the base through the side surface of the base (Figure 1).
Haizhong et al teaches wherein the mixture passage has an open end and a closed end (Figure 3, closed annular profile of channels in 21), but does not teach wherein the bottom of the at least one mixture passage is inclined upward, so that a cross-sectional area of the at least one mixture passage is gradually decreased from the end communicating to the at least one inlet passage all the way to the closed end.
However, Lotter teaches a bottom of the at least one mixture passage (Figure 2, bottom channel 24 of chamber 18) is inclined upward (Column 2, lines 27-30), so that a cross-sectional area of the at least one mixture passage is gradually decreased from the end communicating to the at least one inlet passage all the way to the opposite end (Figure 2, decrease in cross-sectional area of 18 from the end communicating with inlet 16).
In view of the teachings of Lotter, one of ordinary skill in the art at the time of the invention would be motivated to modify the at least one mixture passage of Haizhong et al to include upwardly inclined bottom channel surfaces to improve the direction of gas flow toward the through-holes and burner outlets above the base.
Regarding Claim 3, Haizhong et al in view of Lotter teaches wherein the at least one mixture passage includes a plurality of mixture passages including an outer annular mixture passage (Figure 3, 21) and an inner annular mixture passage (Figure 3, 22); the at least one inlet passage includes a plurality of inlet passages including a first inlet passage (Haizhong Figure 3, inlet passage 211 communicating with gap 2b) and a second inlet passage (Haizhong Figure 3, inlet passage 221 communicating with gap 2a); an end of the outer annular mixture passage communicates with the first inlet passage (Haizhong et al Figure 3, fluid communication of 213 with 211), and another end of the outer annular mixture passage is a first closed end (Haizhong et al Figure 3, closed end of 213); an end of the inner annular mixture passage communicates with the second inlet passage (Haizhong et al Figure 3, fluid communication of 223 with 221), and another end of the inner annular mixture is a second closed end (Haizhong et al Figure 3, closed end of 223); the outer annular mixture passage surrounds the inner annular mixture passage (Haizhong et al Figure 3).
Claims 4-5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haizhong in view of Lotter and in further view of Zhongqun et al (CN 207350337 U). 
Regarding Claim 4, Haizhong et al in view of Lotter teaches wherein the partition member has an outer ring section (Haizhong et al Figure 2, 11) and an inner ring section (Haizhong et al Figure 2, 12); the plurality of through holes includes a plurality of first through holes and a second through hole (Haizhong et al Figure 4, plurality of first through-holes 13 and second through hole 14); the outer ring section and the inner ring section respectively cover the outer annular mixture passage and the inner annular mixture passage (Haizhong et al Figure 1, mating surfaces of 1 and 2); the plurality of first through holes are arranged along a circumferential direction of the outer annular mixture passage (Haizhong et al Figure 2, overlapping of through-holes in 11 with mixture passages in 21), and the second through hole are arranged along a circumferential direction of the inner annular mixture passage (Haizhong et al Figure 2, overlapping of through-hole in 12 with mixture passage in 22).
Haizhong et al in view of Lotter does not explicitly teach wherein the inner ring section comprises a plurality of second through holes, such that the plurality of second through-holes are arranged along a circumferential direction of the inner annular mixture passage.
However, Zhongqun et al teaches wherein an inner ring section (see labelled inner ring section in annotated Figure 4) comprises a plurality of second through holes (see annotated Figure 4, 102), such that the plurality of second through-holes are arranged along a circumferential direction of the inner annular mixture passage (see annotated Figure 4, arrangement of through-holes 102).

    PNG
    media_image1.png
    299
    462
    media_image1.png
    Greyscale

In view of the teachings of Zhongqun et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the inner ring section of Haizhong et al in view of Lotter to include additional second through holes to improve the rate of gas-air mixture flow out of the mixture passage towards the burner outlets.
Regarding Claim 5, Haizhong et al in view of Lotter and Zhongqun et al teaches wherein the at least one flame cover includes an inner annular flame cover (Haizhong et al Figure 2, 5) and an outer annular flame cover (Haizhong et al Figure 2, 4), the at least one chamber includes a first chamber and a second chamber (Haizhong et al Figure 2, first chamber 11 and second chamber 12); the outer annular flame cover covers the outer ring section of the partition member (Haizhong et al Figure 1), and the first chamber is formed between the outer annular flame cover and the outer ring section (Haizhong et al Figure 2); the inner annular flame cover covers the inner ring section of the partition member (Haizhong et al Figure 1), and the second chamber is formed between the inner annular flame cover and the inner ring section (Haizhong et al Figure 1); the outer annular flame cover includes a plurality of first flame holes arranged in a ring shape (Haizhong et al Figure 2, plurality of holes 41), the plurality of first holes communicate with the first chamber (Haizhong et al Figure 1, fluid communication of 41 with chamber formed by 11 and 4), and the first chamber communicates with the outer annular mixture passage through the plurality of first through holes of the partition member (Haizhong et al Figure 2); the inner annular flame cover includes a plurality of second flame holes arranged in a ring shape (Haizhong et al Figure 2, plurality of holes 51); the plurality of second holes communicate with the second chamber (Haizhong et al Figure 1, fluid communication of 51 with chamber formed by 12 and 5), and the second chamber communicates with the inner annular mixture passage through the plurality of second through holes of the partition member (Haizhong et al Figure 2, see also Zhongqun et al Figure 4, 102).
Regarding Claim 15, Haizhong in view of Lotter and teach wherein the outer annular flame cover has an outer ring side and an inner ring side (see annotated Haizhong Figure 2); the plurality of first flame holes are located at the outer ring side (Haizhong Figure 2, positioning of holes 41 along the outer side of 4), but does not teach wherein the inner ring side has at least one flame guide hole communicating with the first chamber; the inner annular flame cover has an outer ring side corresponding to the inner ring Page 6 of 17Serial App. #: 16/662,355Atty. Doc. #: 19.13.48.USPside of the outer annular flame cover, and the plurality of second flame holes are located at the outer ring side of the inner annular flame cover.

    PNG
    media_image2.png
    444
    543
    media_image2.png
    Greyscale

However, Zhongqun et al teaches wherein the inner ring side of an outer annular flame cover (Zhongqun et al Figure 1, side of 13 surrounding 14) has at least one flame guide hole communicating with the first chamber (Zhongqun et al Figure 1, 211); the inner annular flame cover has an outer ring side corresponding to the inner ring Page 6 of 17Serial App. #: 16/662,355Atty. Doc. #: 19.13.48.USPside of the outer annular flame cover (Zhongqun et al Figure 1, side of 13 surrounded by 14), and the plurality of second flame holes are located at the outer ring side of the inner annular flame cover (Zhongqun et al Figure 1, flame holes 301 and 302 disposed to the outer ring side of inner ring 14).
In view of the teachings of Zhongqun et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the outer annular flame cover of Haizhong et al in view of Lotter to include at least one flame guide hole to improve the combustion efficiency of the burner.
Regarding Claim 17, Haizhong in view of Lotter does not explicitly teach a cover ring disposed at the inner annular flame cover and located above the plurality of second flame holes.
However, Zhongqun et al teaches a cover ring disposed at the inner annular flame cover (Figure 2, 31) and located above the plurality of second flame holes (Figure 2, 31).
In view of the teachings of Zhongqun et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the inner annular flame cover of Haizhong in view of Lotter to include a cover ring over the inner annular flame cover to provide an additional means of flame shaping.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haizhong et al in view of Lotter and Zhongqun et al and in further view of Chang (GB 2197063 A).
Regarding Claim 10, Haizhong et al in view of Lotter and Zhongqun et al does not teach wherein an outer ring section has a first annular groove extending along the circumferential direction of the outer annular mixture passage, and the plurality of first through holes are located at an outer side of the first annular groove and communicate with the outer annular mixture passage through the first annular groove.
However, Chang teaches wherein an outer ring section (Figure 4, 43) has a first annular groove extending along the circumferential direction of the outer annular mixture passage (Figure 4, annular shoulder 45 has an annular profile, see also Page 1, lines 126-129 of the specification), and the plurality of first through holes (Figure 4, through holes defined by mating sections of 4 and 47) are located at an outer side of the first annular groove (Figure 4, through holes disposed to the outer surface of 45) and communicate with the outer annular mixture passage (Figure 1, chamber defined by 41 with wall members 42 and 43) through the first annular groove (Figure 4, fluid connection of lower chamber with upper chamber defined by cover 47).
In view of the teachings of Chang, one of ordinary skill in the art at the time of the invention would be motivated to modify the base member of Haizhong et al in view of Lotter and Zhongqun et al to include annular grooves extending along the circumferential direction to improve the stability of the burner assembly and improve the support for the partition member.
Regarding Claim 11, Haizhong et al in view of Lotter and Zhongqun et al does not teach wherein a top of the partition member has a ring rim surrounding the first annular groove, and the plurality of first through holes are formed between the ring rim and the first annular groove.
However, Chang teaches wherein a top of the partition member (Figure 4, assembly of 28 and 47) has a ring rim surrounding the first annular groove (Figure 4, 50), and the plurality of first through holes are formed between the ring rim and the first annular groove (Figure 4).
In view of the teachings of Chang, one of ordinary skill in the art at the time of the invention would be motivated to modify the partition member of Haizhong et al in view of Lotter and Zhongqun et al to include a ring rim surrounding the first annular groove to improve the stability of the burner assembly and prevent the partition member from sliding off center.
Regarding Claim 12, Haizhong et al in view of Lotter and Zhongqun et al does not teach wherein the inner ring section has a second annular groove extending along the circumferential direction of the inner annular mixture passage, and the plurality of second through holes are located at an outer side of the second annular groove and communicate with the inner annular mixture passage through the second annular groove.
However, Chang teaches wherein the inner ring section (Figure 2, 23) has a second annular groove extending along the circumferential direction of the inner annular mixture passage (Figure 2, annular groove 25), and the plurality of second through holes (Figure 2, through holes defined by mating sections of 2 and 27) are located at an outer side of the second annular groove (Figure 2 , through holes disposed to the outer surface of 25) and communicate with the inner annular mixture passage (Figure 1, chamber defined by walls of housing 2) through the second annular groove (Figure 2, fluid connection of lower chamber with upper chamber defined by cover 27).
In view of the teachings of Chang, one of ordinary skill in the art at the time of the invention would be motivated to modify the inner annular mixing chamber of Haizhong et al in view of Lotter and Zhongqun et al to include an annular groove extending along the circumferential direction of the inner annular mixture to provide an additional means of supporting the partition member.
Regarding Claim 13, Haizhong et al in view of Lotter and Zhongqun et al does not teach wherein a top of the base has an engaging recess recessed thereinto; a top of the outer annular mixture passage and a top of the inner annular mixture passage respectively communicate with the engaging recess, and the partition member is engaged with the engaging recess.
However, Chang teaches wherein a top of the base has an engaging recess recessed thereinto (Figures 2-4, engaging recesses 25 and 45 formed in 43 and 23); a top of the outer annular mixture passage and a top of the inner annular mixture passage respectively communicate with the engaging recess (Figure 4, fluid connections between base members 2 and 4 with members 27 and 47), and the partition member is engaged with the engaging recess (Figure 4, cover members 27 and 47 engaged with recesses 25 and 45).
In view of the teachings of Chang, one of ordinary skill in the art at the time of the invention would be motivated to modify the burner base of Haizhong et al in view of Lotter and Zhongqun et al to include recessed portions to improve burner base and partition member compatibility, simplifying the assembly process of the burner unit.
Regarding Claim 14, Haizhong et al in view of Lotter and Zhongqun et al and Chang teaches wherein a bottom surface of the engaging recess is recessed and forms two fitting grooves respectively surrounding the top of the outer annular mixture passage and the top of the inner annular mixture passage (Chang Figures 2-4, grooves formed by bottom surfaces of 25 and 45), and a bottom of the partition member protrudes and forms two fitting rims respectively protruding into the two fitting grooves (Chang Figures 2-4, protruding members 30 and 50 form rims engaging with the bottom surfaces of 25 and 45).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haizhong et al in view of Lotter and Zhongqun et al and in further view of Cadeau et al (US 20100051013 A1).
Regarding Claim 16, Haizhong et al in view of Lotter and Zhongqun et al teaches wherein the outer annular flame cover has a flame guide groove (see annotated Haizhong et al Figure 2 on page 9), wherein the flame guide groove extends in a direction from the inner ring side of the outer annular flame cover to the outer ring side of the outer annular flame cover (see annotated Haizhong et al Figure 2 on page 9, extension of labelled flame guide groove). However, the combined teachings do not teach wherein the flame guide groove is communicating with the first chamber; an end of the flame guide groove is located beside the at least one flame guide hole, and the flame guide groove extends in a direction from the inner ring side of the outer annular flame cover to the outer ring side of the outer annular flame cover.
However, Cadeau et al teaches a flame guide groove on an annular flame cover (Figure 1, guide groove 2 on cover member 3) communicating with the first chamber (Column 3, lines 24-26); an end of the flame guide groove is located beside the at least one flame guide hole (Figure 2, channel 6 and groove 2 disposed near outlet holes 5), and the flame guide groove extends in a direction from the inner ring side of the outer annular flame cover to the outer ring side of the outer annular flame cover (Figure 1, see also Column 2, lines 63-65).
In view of the teachings of Cadeau et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the outer annular flame cover of Haizhong et al in view of Lotter and Zhonqun et al to include a flame guide groove to provide an additional means of igniting and maintaining the burner flame, improving combustion during burner operation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haizhong et al in view of Lotter and Zhongqun et al and in further view of Mai et al (CN 206695125 U).
Regarding Claim 18, Haizhong et al in view of Lotter and Zhongqun et al does not teach a ring partition disposed between the outer annular flame cover and the partition member and located in the first chamber, wherein the ring partition has a plurality of penetrating holes arranged in a ring shape.
However, Mai et al teaches a burner of a gas stove (Figure 1, 100) comprising a ring partition (Figure 3, 2) disposed between the outer annular flame cover (Figure 3, 1) and the partition member (Figure 3, 3) and located in the first chamber (Figure 2, partition disposed to the upper portion of the chamber defined by 1 and 100), wherein the ring partition has a plurality of penetrating holes arranged in a ring shape (Figure 3, perforations 22 provided on annular ring partition 2).
In view of the teachings of Mai et al, one of ordinary skill in the art at the time of the invention would be motivated to modify the burner assembly of Haizhong et al in view of Lotter and Zhongqun et al to include an additional ring partition member to improve the intensity of combustion by forcing the gas-air mixture through a plurality of small holes disposed at the fluid connection point between the outer mixing chamber and the chamber inside the outer flame cover.
Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the combination as applied to claim 1, Haizhong et al in view of Lotter, does not explicitly teach wherein the base has two opposite ends (see labelled opposite ends of the base in Haizhong et al Figure 3 below), and the inlet portion has two opposite ends (see Haizhong et al Figure 3 below), wherein a length of the burner body from the other end of the inlet portion to the other corresponding end of the base is a first length (see Haizhong et al Figure 3 below). However, the combined teachings do not teach wherein an end of the inlet portion is connected to one of the ends of the base; the base has a maximum outer peripheral surface, and a diameter of the maximum outer peripheral surface is a second length; the first length is equal to or smaller than 1.5 times the second length.

    PNG
    media_image3.png
    530
    618
    media_image3.png
    Greyscale

With regards to the features of claim 2 not taught by Haizhong et al in view of Lotter, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the combined teachings of Haizhong et al in view of Lotter in view of such that all the limitations of claim 2 are rendered obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762